Case 1:12-cv-05168-LAP-GWG Document 67 Filed 07/08/19 Page 1 of 4

 

 

 

 

 

 

 

 

USBC SDNY
DOCUMENT
. “7 og dba fe”
UNITED STATES DISTRICT COURT en PRUOMCALLY FILED
SOUTHERN DISTRICT OF NEW YORK POR
DATE FILED: ) 0" Go
wo ratheemeanbad nef
PRUDENTIAL INVESTMENT MANAGEMENT le
SERVICES LLC, and PRUDENTIAL BANK &
TRUST, FSB, 12 CV 5168 (LAP) (GWG)
Plaintiffs,
. STIPULATION
“against: AND ORDER
OF SETTLEMENT
AND DISMISSAL

MICHAEL J. FORDE, MARY JANE FORDE, THE
NEW YORK CITY DISTRICT COUNCIL OF | WIZ PREJUDICE
CARPENTERS ANNUITY FUND, PAUL
TYZNAR, JOHN DELOLLIS, CATHERINE
CONDON, DAVID T. MEBERG, PAUL
O'BRIEN, KEVIN O’°CALLAGHAN, JOSEPH 8.
KAMING, CHRISTOPHER | WALLACE,
STEPHEN MCINNIS, JOHN SHEEHY, PAUL
CAPURSO, and MICHAEL CAVANAUGH,

Defendants,

 

 

IT IS HEREBY STIPULATED by all parties to the above-captioned action, by and through
their undersigned counsel, that all claims by or against all parties are resolved on the following
terms and conditions:

1. For purposes of this Stipulation and Order, the following terms have the following

meanings:
a. “Prudential” means Prudential Investment Management Services LLC and
Prudential Bank & Trust, FSB.
b, “Annuity Fund” means the New York City District Council of Carpenters
Annuity Fund and the trustees thereof.
c. “Disputed Assets” means all assets that were “rolled over” from the Annuity
Fund account of Michael Forde to an individual retirement account in

Michael Forde’s name, and the net earnings and proceeds of such assets.

-]-

 
Case 1:12-cv-05168-LAP-GWG Document 67 Filed 07/08/19 Page 2 of 4

d “IRA” means the Prudential rollover individual retirement account that
currently contains the Disputed Assets.

e, “Current value of the IRA” means the value of the IRA as of the end of the
business day preceding the date on which Prudential effectuates the return
of assets to the Annuity Fund in accordance with paragraph 2 of this
Stipulation and Order, unless the parties agree in writing to a different
valuation date,

f. “2011 Action” means the civil action in this Court styled New York City
District Council of Carpenters Pension Fund, et al. v. Michael Forde, et al.,
11 CV 5474 (LAP) (GWG).

g. “Interpleader Bond” means Western Surety Company’s Bond No.

 

929567755 in the amount of $676,861.83, which Prudential posted with the
Clerk of the Court, pursuant to 28 U.S.C. § 1335, on or about May 3, 2013.

h. The “Entry Date” of this Stipulation and Order means the date on which it
is “So Ordered” by the Court and entered on the docket.

2. Within five business days after the Entry Date of this Stipulation and Order,
Prudential shall return to the Annuity Fund 72.5% of the current value of the IRA, in full
satisfaction of the Annuity Fund’s right to offset Michael Forde’s annuity benefits, as authorized
by paragraph 4 of the Amended Final Judgment Against Michael Forde in the 2011 Action, dated
April 4, 2019, and the statutory provision cited therein. The plaintiffs in the 2011 Action shall
have no claim to the remaining 27.5% of the current value of the IRA.

3. The Annuity Fund’s counsel! shall promptly notify the Clerk of the Court once

 

Prudential has complied with paragraph 2 above. Upon receipt of such notification, the Clerk of

the Court is authorized and directed to return the Interpleader Bond to Prudential.

-2.

 
Case 1:12-cv-05168-LAP-GWG Document 67 Filed 07/08/19 Page 3 of 4

4. Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, except as
otherwise stated in this Stipulation and Order, all claims by and/or against all parties to the above-
captioned action, including but not limited to all cross-claims, are hereby dismissed with prejudice.

5. Each party shall bear his, her, or its own attorneys’ fees, costs, and expenses.

6. The Court retains jurisdiction solely to enforce this Stipulation and Order, and/or

to resolve any dispute regarding the interpretation or implementation of this Stipulation and Order.

{Signatures appear on the following page.]

Be

 

 

 

 

 
Dated: New York, New York

we ee OO

By:

LTE ag wale g
woo Glewk ef the Courk Shetl

thie aettiog cheanad and att

Haid
Monkad a Maal,

Poe eta

pan din Co omotd els

25 6m)

June*C} 2019

BRUNE LAW P.C,

 

Susan E. Brune
450 Park Avenue, Suite 1901
New York, New York 10022
(212) 668-1900

Counsel for Plaintiffs Prudential
investment Management Services
LLC, and Prudential Bank & Trust,
FSB

VIRGINIA & AMBINDER, LLP

Case 1:12-cv-05168-LAP-GWG Document 67 Filed 07/08/19 Page 4 of 4

LOMBARDI & SOLERNO PLLC

NA
Barwe fananbape By: \Z/ CO)

Mare A. Tenenbaum

40 Broad Street, 7th Floor ~
New York, New York 10004
(212) 943-9080

Counsel for Defendants The New York
City District Council of Carpenters
Annuity Fund, Paul Tyznar, John
DeLollis, Catherine Condon, David T.
Meberg, Paul O'Brien, Kevin
O'Callaghan, Joseph S. Kaming,
Christopher Wallace, Stephen
Mceinnis, John Sheehy, Paul Capurso,
and Michael Cavanaugh

aqund | jj
IT IS SO ORDERED this 2? day of Oh, f L;

JY

ine’. Lonbardi

2 Duane Street, 7th Floor
New York, New York 10007
(212) 619-8328

Counsel for Defendants Michael
Forde and Mary Jane Forde

  

 

    

LORETTA A. PRESKA
UNITED STATES DISTRICT JUDGE

 

 
